This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1770

                           Dwayne Lee Wright, petitioner,
                                   Appellant,

                                         vs.

                                 State of Minnesota,
                                     Respondent

                                Filed August 8, 2016
                                      Affirmed
                                   Worke, Judge

                            Dakota County District Court
                            File No. 19HA-CR-09-2001

Cathryn Middlebrook, Chief Appellate Public Defender, Carol A. Comp, Special
Assistant Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, G. Paul Beaumaster, Assistant County
Attorney, Hastings, Minnesota (for respondent)

       Considered and decided by Smith, Tracy M., Presiding Judge; Worke, Judge; and

Reilly, Judge.
                         UNPUBLISHED OPINION

WORKE, Judge

       Appellant challenges the district court’s denial of his petition for postconviction

relief following an evidentiary hearing, arguing that his controlled-substance-crime

convictions should be reversed because of testing deficiencies at the St. Paul Police

Department Crime Lab (SPPDCL).              Because the claims raised in appellant’s

postconviction petition are Knaffla-barred, we affirm.

                                          FACTS

       Several times in March and April 2009, a confidential informant (CI) asked M.A.

to help him purchase heroin. M.A. purchased heroin for the CI from appellant Dwayne

Lee Wright. Following the last of four controlled buys, officers arrested Wright and

executed a search warrant at his home. Officers found recorded buy money and evidence

of controlled-substance sales activity.

       Wright was charged with three counts of controlled-substance crimes, including

sale and possession. Before his jury trial, Wright gave notice of his intent to use an

alternative-perpetrator defense—claiming that M.A. was responsible for the controlled-

substance crimes. At Wright’s trial, a SPPDCL criminalist testified regarding the drug

analysis she conducted on the evidence seized.

       The jury found Wright guilty of the controlled-substance crimes. Wright moved

for postverdict relief, claiming that his attorney failed to disclose exculpatory evidence in

the form of a video. The district court denied the motion and sentenced Wright to 110

months in prison. In February 2012, Wright filed a direct appeal.


                                             2
       In May 2012, the First District Public Defender’s Officer sought a hearing in

consolidated matters under the case title State v. Jensen, to address concerns related to the

SPPDCL’s testing of controlled substances. When hearings began in mid-July 2012, the

public became aware of the problems at the SPPDCL.

       On July 13, 2012, Wright filed his brief in his direct appeal, challenging the jury

instructions on accomplice testimony. On August 9, 2012, Wright filed a pro se brief,

challenging the effectiveness of his counsel and the probable cause supporting the search

warrant. On January 22, 2013, this court affirmed Wright’s convictions.

       On July 18, 2014, Wright filed a petition for postconviction relief, claiming that

(1) deficient controlled-substance testing at the SPPDCL is newly discovered evidence,

(2) evidence surrounding the SPPDCL’s faulty testing policies and procedures was not

disclosed to him, (3) the state violated his due-process rights by using unreliable

scientific evidence from the SPPDCL to obtain a conviction, and (4) he received

ineffective assistance of counsel because his attorney failed to discover the deficiencies at

the SPPDCL. The district court granted Wright an evidentiary hearing on his newly-

discovered-evidence and ineffective-assistance-of-counsel claims, but denied relief on his

other claims.   On August 31, 2015, the district court denied Wright’s petition for

postconviction relief. This appeal follows.

                                     DECISION

       Appellate courts review a denial of a petition for postconviction relief for an abuse

of discretion. Riley v. State, 819 N.W.2d 162, 167 (Minn. 2012). “A postconviction court

abuses its discretion when its decision is based on an erroneous view of the law or is


                                              3
against logic and the facts in the record.” Id. (quotation omitted). “When reviewing a

postconviction court’s decisions, [this court] examine[s] only whether the postconviction

court’s findings are supported by sufficient evidence.” Leake v. State, 737 N.W.2d 531,

535 (Minn. 2007). But this court reviews issues of law de novo. Id.

       The state argued to the district court and on appeal that Wright’s claims are

Knaffla-barred, but the district court declined to bar Wright from a determination on the

merits of his claims. We agree with the state and conclude that Wright’s claims are

procedurally barred; thus, we do not consider the merits of his claims.

       A postconviction petitioner is not entitled to relief for claims that he raised in his

direct appeal, or for claims that he did not raise on direct appeal, but either knew or

should have known about. Id.; State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737,

741 (1976). There are two exceptions to the Knaffla rule. Leake, 737 N.W.2d at 535.

First, if a claim is known at the time of direct appeal but is not raised, it will not be barred

if the claim is so novel “that its legal basis was not reasonably available when direct

appeal was taken.” Id. Second, even if a claim’s legal basis was available when direct

appeal was taken, it may be reviewed “when fairness so requires and when the petitioner

did not deliberately and inexcusably fail to raise the issue on direct appeal.” Id. (quotation

omitted).

       Here, Wright filed his direct appeal in February 2012. In May, concerns were

raised regarding testing of controlled substances at the SPPDCL. By July 2012, public

awareness of the issues had spread. Around the same time, on July 13, 2012, Wright

filed his appellate brief in his direct appeal. On August 9, Wright filed a pro se brief.


                                               4
Wright’s claims are procedurally barred because he was either aware, or should have

been aware, of the concerns about testing at the SPPDCL, but did not request a stay of his

direct appeal to investigate a potential claim.1 See Ferguson v. State, 645 N.W.2d 437,

441-42 (Minn. 2002) (noting that Ferguson requested a stay of his appeal to conduct

further investigation into a false-testimony claim). Additionally, because the district

court ruled that Wright’s claims were not procedurally barred because of the close

timeline of his filing his direct appeal and the news breaking of the issues at the

SPPDCL, Wright does not argue that either exception would apply to overcome the bar.

         Affirmed.




1
    This procedural bar applies to all of Wright’s claims raised in this appeal.

                                                5